DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 99-109 and 118 is/are rejected under 35 U.S.C. 103 as being unpatentable over Stevens GB2450732 in view of Livchak (2015/0136430).
Regarding claim 99, Stevens discloses a  system for detecting a fire, comprising:
a plurality of sensors (par. 3 Page 10, par. 3, Page 11, items 9 connected to 17 to which it can accommodate 4);
a response system (par. 4, page 11); and
a controller (page 11, par. 1, item 17) connected to the plurality of sensors, the controller implementing one or more signal filters to process signals from the plurality of sensors and apply a result to a classifier implemented on the controller,the classifier outputting a fire detection signal and a confidence level and applying the output to the response system (page 12, par. 3-5, figures 3-6), wherein the sensors are positioned in a duct configured to draw fumes from an exhaust hood (see figure 2, items 2 and 8).
	Stevens fails to disclose wherein the plurality of sensors includes an imaging device and the response system includes a water sprayer and the imaging device applies an image to said one or more 
	Livchak discloses a similar system in the same field of endeavor having an imaging device (par. 52, IR or optical cameras) which are positioned in a similar position in the exhaust, the system further including a water sprayer (item 56), the imagine device applies an image to said one or more signal filters which are adapted to detect a gas born ember (par. 52, 97).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to utilize both an imagine device as a type of sensor as well as a water sprayer as taught by Livchak, the motivations being that an imaging device is a useful alternative capable of performing the same function (simple substitution) and including a water sprayer is a more robust method of mitigating potential fire situations than is allowed for by Stevens. 
Regarding claim 100, a modified Stevens further discloses wherein the response system includes a fire suppression system (item 29; par. 4, 56).
Regarding claim 101, a modified Stevens further discloses wherein the response system includes a fire suppression that employs a suppressant to extinguish a fire, wherein the suppressant includes at least one of a chemical suppressant, a gaseous suppressant, or a liquid suppressant (item 29; par. 4, 27, 56).
	Regarding claim 102, a modified Stevens further discloses wherein the classifier outputs data characterizing a fire (item 508).
	Regarding claim 103, a modified Stevens further discloses wherein the fire is characterized according to at least one of a type of fuel, a size of the fire, an amount of smoke, or a temperature (“an extremely high temperature alarm condition”).
	Regarding claim 104, a modified Stevens further discloses wherein the response system receives said data characterizing the fire and selects one or at least two response modes responsively to said data characterizing the fire (see figure 6, item 602, 616).
	Regarding claim 105, a modified Stevens further discloses wherein the response modes differ in terms of at least one of a type of the suppressant, a quantity of the suppressant, a type of rate of delivery 
	Regarding claim 106, Stevens fails to disclose wherein the response modes differ according to data received from a user interface indicating at least one of a mode of a cooking operation or a type of fuel used by the cooking operation.
However, Livchak further teaches wherein the response modes differ according to data received from a user interface (par. 83) indicating at least one of a mode of a cooking operation or a type of fuel used by the cooking operation (different types of appliance connected modifies the response).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to include parameters for different cooking modes or fuel as taught by Livchak to the system of Stevens since different fuels or methods of cooking would result in different temperatures and smoke outputs potentially causing more false alarms if not controlled for in the programming which Stevens’ system is capable of having variable parameters regarding the temperature of the extracted air.
	Regarding claim 107, a modified Stevens further discloses wherein the plurality of sensors include a temperature sensor (item 9 of Stevens) and a luminance sensor (item 10).
	Regarding claim 108, a modified Stevens further discloses wherein the plurality of sensors includes a gas temperature sensor and a radiant temperature sensor or an electronic nose (modified sensor of Stevens in view of Livchak, further item 10).
	Regarding claim 109, a modified Stevens further discloses wherein the imaging device includes a visible light and/or infrared camera (par. 52, 61).
	Regarding claim 118, a modified Stevens further discloses wherein at least one of the implemented signal filters that processes signals from the plurality of sensors and applies the result to the classifier comprises a threshold filter with an adjustable threshold (fault check algorithm appears to have multiple levels of applying thresholds and adjusting these since they are preset, see figures 4-6, claims 1, 4, 5, 10, etc.)
Claims 99-109 is/are rejected under 35 U.S.C. 103 as being unpatentable over Livchak (2015/0136430) in view of Stevens (GB2450732).

a plurality of sensors (par. 52, items 312, 314);
a response system (par. 4, item 400); and
a controller (par. 97, item 302) connected to the plurality of sensors, the controller implementing one or more signal filters to process signals from the plurality of sensors and apply a result to a classifier implemented on the controller (par. 97, lines 22-28), the classifier outputting a fire detection signal and a confidence level and applying the output to the response system (par. 97, via the algorithm and determining the state/response),
wherein the plurality of sensors includes an imaging device (par. 52, IR or optical cameras) positioned in an exhaust hood(item 105) and the response system includes a water sprayer (par. 4, 56), and
the imaging device applies an image to said one or more signal filters which are adapted to detect a gas-born ember (par. 52 and 97, differentiation of cooking versus fire).
However, Livchak fails to disclose wherein the imaging device is positioned in a duct.
However, Stevens teaches a similar system in the same field of endeavor that has a sensor (item 9) located within an exhaust hood.
	It would have been obvious to one skilled in the art at the filing date of the invention to reconfigure the sensor or Livchak into the duct as taught by Stevens, since it has been held that rearranging the parts of an invention involves only routine skill in the art. In re Japikse, 86 USPQ 70.  The Examiner notes that the sensor of Livchak would be able to function within the exhaust hood as long as it was oriented properly and would have the added benefit of additional protection from an errant user dislodging it during cooking.
Regarding claim 100, Livchak further discloses wherein the response system includes a fire suppression system (par. 4, 56).
Regarding claim 101, Livchak further discloses wherein the response system includes a fire suppression that employs a suppressant to extinguish a fire, wherein the suppressant includes at least one of a chemical suppressant, a gaseous suppressant, or a liquid suppressant (par. 4, 27, 56).

	Regarding claim 103, Livchak further discloses wherein the fire is characterized according to at least one of a type of fuel, a size of the fire, an amount of smoke, or a temperature (par. 97).
	Regarding claim 104, Livchak further discloses wherein the response system receives said data characterizing the fire and selects one or at least two response modes responsively to said data characterizing the fire (par. 97, either a fire mode or cooking mode).
	Regarding claim 105, Livchak further discloses wherein the response modes differ in terms of at least one of a type of the suppressant, a quantity of the suppressant, a type of rate of delivery of the suppressant, a type of a wait interval before the suppressant is delivered, or whether the response can be stopped by the activation of personnel of an override control input (broadly understood Livchak teaches using no suppressant if there is a cooking mode versus an amount of suppressant if there is a fire mode).
	Regarding claim 106, Livchak further discloses wherein the response modes differ according to data received from a user interface (par. 83) indicating at least one of a mode of a cooking operation or a type of fuel used by the cooking operation (different types of appliance connected modifies the response).
	Regarding claim 107, Livchak further discloses wherein the plurality of sensors include a temperature sensor (item 312) and a luminance sensor (item 314) (par. 52, 61, 97, teaching radiant/IR color signifying luminance and temperature in exhaust hood).
	Regarding claim 108, Livchak further discloses wherein the plurality of sensors includes a gas temperature sensor and a radiant temperature sensor or an electronic nose (items 312, 314, par. 52, 61, 97).
	Regarding claim 109, Livchak further discloses wherein the imaging device includes a visible light and/or infrared camera (par. 52, 61).
Claims 112-113 is/are rejected under 35 U.S.C. 103 as being unpatentable over Livchak in view of Stevens (GB2450732) or Stevens in view of Livchak in view of Boyer (9,466,195).
Regarding claim 112, Livchak/Stevens is silent to a system wherein the response system includes an illumination lamp.  

	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to utilize alarm lights/sounds as taught by Boyer to the system of Livchak/Stevens the motivation being this would immediately notify the user of the potential fire and illuminating the location thus possibly helping the mitigation of said fire.
	Regarding claim 113, a modified Livchak/Stevens in view of Boyer teaches wherein the illumination lamp is positioned to illuminate a cooking surface (see figure 1 of Boyer) and is located within a recess of an exhaust hood (col. 3, lines 33-44) the examiner noting that the hood of Boyer is largely containing the light but further it is suggested by Boyer that moving of the light/alarm would have been obvious.
Claims 114-115 is/are rejected under 35 U.S.C. 103 as being unpatentable over Livchak in view of Stevens (GB2450732) or Stevens in view of Livchak in view of Boyer (9,466,195) in further view of Urbin (2009/0128355).
Regarding claim 114, a modified Livchak/Stevens fails to teach multiple colors in the alarm.
However, the Examiner notes that it is well known that fire alarms typically have multiple colors.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to utilize multiple colors in a fire alarm as a matter of obvious design choice.  The Examiner is effectively taking official notice for this feature.
Alternatively, Urban teaches a lighting system that uses different colors for different modes of a fire extinguishing device (par. 6, 7, 10) knowing the output response of the system (since the system knows what the operational needs are).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to utilize multiple colors of lighting as taught by Urbin to the modified system of Livchak, the motivation being this would allow the user of the system to know what the light was indicating for the system.
Regarding claim 115, a modified Livchak/Stevens in view of Urban teaches wherein the illumination lamp generates multiple colors in response to said fire detection signal and confidence level .
Response to Arguments
Applicant’s arguments with respect to claim(s) 99-109,112-115, and 118 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEX M VALVIS whose telephone number is (571)272-4233.  The examiner can normally be reached on 8:00-4:30 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arthur O. Hall can be reached on 571-270-1814.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



ALEX M. VALVIS
Primary Examiner
Art Unit 3752



/ALEX M VALVIS/Primary Examiner, Art Unit 3752